004

Order Issued November ~, 2012




                                            In The




                                     No. 05-11-01501-CR
                                     No. 05-11-01502-CR


                                 KEVIN CALDWELL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee


                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                  Trial Court Cause Nos. F09-25227-W and F09-72926-W


                                        ORDER

       Before the Court is the State of Texas’s October 31, 2012 Motion for Extension of Time to

File the State’s Brief. We GRANT the motion. The Clerk is directed to file the brief tendered by

the State on October 31, 2012.




                                                     ROBERT M. FILLMORE
                                                     PRESIDING JUSTICE